The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on September 10, 2021.

Election of Group I, claims 1-26 was made without traverse as noted in the previous office action, and affirmed in the reply filed on September 10, 2021.

Claims 1-29 are pending. Claims 27-29 are withdrawn from consideration as being drawn to nonelected inventions.  Claims 2-4, 6-10, 12, 15-16, 18-19 and 22 are currently amended.

The objection to claims 15 and 16 for minor informalities is withdrawn in view of Applicant’s amendment.

The rejection of claims 2, 3, 6, 8, 9, 18, 22 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.

The rejection of claims 24-26 under 35 U.S.C. 102(a)(2) as being anticipated by Labeque et al. (US 2016/0102278), and the rejection of claims 1-23 under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 24-26 are withdrawn in view of Applicant’s statement of common ownership.
Claims 1-26 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,619,042 for the reasons set forth in the previous office action.

Claims 1-12, 16-17, 20 and 22-26 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 11-15 and 17-19 of copending Application No. 15/486,669 for the reasons set forth in the previous office action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-17, 19 and 22-26 stand rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2009/0291282, already of record), hereinafter “Kitamura” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience.
Kitamura teaches a water-soluble film, which is a polyvinyl alcohol film comprising a polyvinyl alcohol resin (A), wherein the water-soluble film has a time for dissolution in water at 20oC. of not more than 60 seconds in terms of a film thickness of 76 µm, preferably a water-soluble film comprising: a polyvinyl alcohol resin (A); at least two kinds of plasticizers (B); and a sulfite salt (C), wherein the content of the plasticizer (B) based on 100 parts by weight of the polyvinyl alcohol resin (A) is 5 to 50 parts by weight and the content ratio of the sulfite salt (C) anionic group-modified polyvinyl alcohol resin having an amount of anionic group modification of 1 to 10% by mol (see paragraph [0011], page 1). As the kind of the anionic groups, there may be mentioned a carboxyl group, a sulfonic acid group, a phosphoric acid group, and the like (see paragraph [0034], page 2). As the carboxyl group-containing monomer in this case, there may be mentioned a monomer such as an ethylenically unsaturated dicarboxylic acid such as maleic acid, fumaric acid, or itaconic acid; an ethylenically unsaturated dicarboxylic acid monoester such as a monoalkyl maleate, a monoalkyl fumarate, or a monoalkyl itaconate ester; an ethylenically unsaturated dicarboxylic acid diester such as a dialkyl maleate, a dialkyl fumarate, it is also possible to use the above PVA resin (A) not only alone but also in combination with two or more kinds thereof (underlining supplied; see paragraph [0046], page 3). A viscosity at 20oC. of a 4% by weight aqueous solution of the above PVA resin (A) is preferably from 10 to 35 mPas, more preferably from 15 to 30 mPas, particularly preferably from 15 to 25 mPas (which reads on claim 7, 10 and 11; see paragraph [0059], page 4). The water-soluble film may comprise other water-soluble polymers such as sodium polyacrylate, polyethylene oxide, polyvinylpyrrolidone, dextrin, methyl cellulose, hydroxyethyl cellulose, etc. (which also read on the “third water-soluble polymer” of instant claim 15; see paragraph [0093], page 6), among a few. The water-soluble film is useful for various packaging applications and the like, particularly an application for unit packaging of a chemical like a detergent and as agricultural chemical, in the form of granule, tablets, fine particle, powder, liquid, or the like (see paragraph [0094-0095], page 6), wherein the detergent can be a laundry detergent as suggested in paragraph [0100], page 7). In particular, the water-soluble film is useful for packaging a liquid detergent having a pH of 6 to 12 (see paragraph [0096], page 6), which reads on instant claims 22, 23, 25 and 26. Kitamura also teaches a package of the 
 With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the PVOH copolymer comprising monomethyl maleate with another PVOH copolymer comprising vinyl acetate because Kitamura teaches that it is possible to use the above PVA resin (A) not only alone but also in combination with two or more kinds as disclosed in paragraph [0046].
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the amount of the first PVOH copolymer in claim 1 and with respect to difference (4) and difference (5), while Kitamura is silent as to the specific proportions of each of the first and second PVOH copolymers, when used in combination as suggested in paragraph [0046], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the amount of each PHOH copolymer to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of each PHOH copolymer through routine experimentation for best results. 

With respect to difference (6), considering that Kitamura teaches a content of the plasticizer (B) based on 100 parts by weight of the polyvinyl alcohol resin (A) being 5 to 50 parts by weight in paragraphs [0010],  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Kitamura as applied to claims 1-17, 19 and 22-26  above, and further in view of Meier et al. (WO 2014/026856, already of record), hereinafter “Meier” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience. As noted in the previous .
Kitamura teaches the features as discussed above. Kitamura, however, fails to disclose the film comprising bittering agent like denatonium benzoate. 
Meier, an analogous art, teaches a water-soluble packaging containing an agent and a water-soluble wrapping, wherein the water-soluble wrapping further comprises a bittering agent (also known as aversive agent)  in a dilution of at least 1:250 (see abstract), wherein one of the bittering agent is denatonium benzoate (see claim 4). The water-soluble packaging, thus, have a high level of child-resistance, but without negative effects during normal use (see paragraph [0008], page 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a bittering or aversive agent like denatonium benzoate into the water-soluble film of Kitamura because such incorporation would provide a high level of child-resistance, but without negative effects during normal use as taught by Meier. 

Claims 20-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Kitamura as applied to claims 1-17, 19 and 22-26 above, and further in view of Boutoille et al. (US 2009/0312220, already cited in IDS dated 03/05/2020), hereinafter “Boutoille” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience.

It is known from Boutoille, an analogous art, that detergent products are packaged in multi-compartment pouches comprising at least a first and a second compartment (see paragraph [0022], page 2), wherein the compartments can be separate, but are preferably conjoined in any suitable manner; most preferably the second and optionally third or subsequent compartments are superimposed on the first compartment (see paragraph [0024], page 2), and wherein a different composition is contained in each compartment, for example, the second compartment comprises a whitening agent that exhibits a hueing efficiency of at least 5 and a wash removal value in the range of from about 30% to about 95% (see paragraph [0006], page 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the package of Kitamura in the form of a multi-compartment pouch comprising a second compartment superimposed on a first compartment, the second compartment comprising a composition which comprises a whitening agent because said multi-compartment pouch provides separation of different compositions and the separation of the whitening agent provides a wash removal value in the range of from about 30% to about 95% as taught by Boutoille. 

Response to Arguments
Applicant's arguments filed on September 10, 2021 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1-17, 19 and 22-26 under 35 U.S.C. 103 as being unpatentable over Kitamura, Applicant argues that Kitamura does not teach or suggest a film that includes a polyvinyl alcohol (PVOH) resin blend comprising the recited first and second PVOH polymers, where the first PVOH polymer is present in an amount in a range from about 10wt% to about 50wt% of total PVOH polymers in the film. Applicant then argues that Kitamura teaches that “it is . . . possible to use the above PVA resin (A) not only alone but also in combination with two or more kinds thereof,” Kitamura, para. [0046], but gives no direction as to the relative amounts if “two or more kinds” of resin are used. Applicant further argues that given the many PVA resins disclosed by Kitamura, including those that may be modified with a carboxyl group, a sulfonic group, or a phosphoric group, see, e.g., Kitamura, paras. [0032]-[0045], Applicant argues that Kitamura does not suggest the claimed combination of resins (including a first resin with particular carboxylated anionic monomer units, at particular molar percentages, where the first resin present in a particular weight percentage range, in combination with the particularly described second resin) when the claimed subject matter is taken “as a whole.” Applicant further argues that Kitamura, para. [0046] does not provide sufficient motivation or direction to one of ordinary skill to make the particular selections necessary to arrive at the presently claimed blend of resins, such as those mentioned in the previous paragraph, at least not without impermissible hindsight.

  [0032] The PVA resin (A) for use in the invention can be produced by a known
 method without particular limitation.  Namely, it can be obtained by polymerizing
 a vinyl ester compound and saponifying the resulting vinyl ester polymer.  

[0033] As such a vinyl ester compound, vinyl formate, vinyl acetate, vinyl 
trifluoroacetate, vinyl propionate, vinyl butyrate, vinyl caprate, vinyl 
laurate, vinyl versatate, vinyl palmitate, vinyl stearate, and the like may be 
used alone or in combination therewith.  Vinyl acetate is practically 
preferred.

[0034] As the PVA resin (A) for use in the invention, an anionic group-modified 
PVA resin is preferred in view of solubility.  Moreover, as the kind of the 
anionic groups, there may be mentioned a carboxyl group, a sulfonic acid group, 
a phosphoric acid group, and the like.  Of these, from the above point of view, 
a carboxyl group and a sulfonic acid group are preferred and, in particular, a 
carboxyl group is preferred.

[0036] As the carboxyl group-containing monomer . . . maleic acid, a monoalkyl 
maleate, a maleate, and maleic anhydride are particularly preferably used...

 
Kitamura also teaches that the PVA film in Example 1 comprises a carboxyl-group modified PVA (A) having an average degree of saponification of 97.2% by mol, and an amount of modification with monomethyl maleate of 4.0% by mol. (see para. [0107]. 
In view of the above teachings, as stated in paragraph 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the PVOH copolymer comprising monomethyl maleate with another PVOH polymer comprising vinyl acetate (which upon saponification yields vinyl alcohol) because Kitamura teaches that it is possible to use the above PVA resin (A) not only alone but also in combination with two or more kinds as disclosed in paragraph [0046]. Even though Kitamura is silent as to the specific proportions of each of the first and second PVOH copolymers, when combination as suggested in paragraph [0046], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the amount of each PVOH copolymer to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of each PVOH copolymer through routine experimentation for best results. In addition, Applicant has not shown criticality of the range of proportions of the first PVOH polymer, i.e., the PVOH polymer comprising the monoalkyl maleate. The specification on page 49 (see Table A) only showed a 50/50 PVOH blend, i.e., PVOH homopolymer:PVOH/PVAc/monomethyl maleate.  Hence, the showing is not commensurate in scope with the present claim 1, which recites a selection of anionic monomer unit, i.e., maleic acid, monoalkyl maleate, dialkyl maleate, maleic anhydride, and combinations thereof.  
	With respect to the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Kitamura as applied to claims 1-17, 19 and 22-26  above, and further in view of Meier; and the rejection of claims 20-21 under 35 U.S.C. 103 as being unpatentable over Kitamura as applied to claims 1-17, 19 and 22-26 above, and further in view of Boutoille, Applicant argues that the additional cited references do not redress the deficiencies of Kitamura, for example, neither Meier nor Boutoille teaches or suggests the particularly claimed blend of PVOH resins. 
	The Examiner respectfully disagrees with the above argument because of the same reasons as in paragraphs 12 and 13.

The above rejections are maintained until such time Applicant submits a timely filed terminal disclaimer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                             /LORNA M DOUYON/                                                                                             Primary Examiner, Art Unit 1761